Opinion issued June 20, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00316-CV
                            ———————————
                       IN RE NICOLE MAXIM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On April 13, 2013, the relator filed a petition for writ of mandamus,

challenging the trial court’s order granting leave for the grandparents of her child

to intervene in her divorce proceedings. *     We deny the petition for writ of

mandamus.


*
      The underlying case is In the Matter of the Marriage of Nicole Maxim and
      Victor Maxim and In the Interest of J.M., A Child, No. 2012-04106, in the
                                PER CURIAM

Panel consists of Chief Justice Radack, and Justices Sharp and Massengale.




      310th District Court of Harris County, Texas, the Honorable Lisa Millard
      presiding.
                                        2